—In an action, in effect, contesting a confession of judgment executed by nonparty Gregory Hasho in an action in the Supreme Court, Nassau County, entitled Forensic CPA, P. C. v Hasho (Index No. 22237/97), the plaintiff appeals, as limited by its brief, *499from so much of an order of the Supreme Court, Nassau County (Phelan, J.), dated October 28, 1998, as granted those branches of the defendants’ motion which were to dismiss the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted those branches of the defendants’ motion which were to dismiss the complaint. The plaintiff has no standing to bring this action (see, Truty v Federal Bakers Supply Corp., 217 AD2d 951). Santucci, J. P., Joy, Goldstein and Feuerstein, JJ., concur.